          Case 1:18-cr-00262-VEC Document 48 Filed 09/17/20 Page 1 of 2



                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      September 17, 2020
Via ECF
The Honorable Valerie E. Caproni
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square, Courtroom 443
New York, New York 10007

               Re:     United States v. Armando Gomez, 18 Cr. 262 (VEC)

Dear Judge Caproni:

        We write to update the Court on the status of the above-referenced matter. As detailed in
the Government’s update letter of July 7, 2020, Dkt. 38, the Government has produced in discovery
over 250 audio and/or video recordings; draft translations of certain of these recordings; a search
warrant for the defendant’s electronic devices seized in connection with his arrest and reports
concerning the execution of this search warrant; reports prepared by the Drug Enforcement
Administration during the course of this investigation; and materials received from Colombia
related to this investigation. Since that update, the Government has also produced a copy of much
of this material to the defendant at his prison facility. Defense counsel advises that review of this
material is ongoing, and the defendant’s own review has been limited, in part, by limitations in
place due to COVID-19 and technological issues that the defendant has faced during the course of
his review. More specifically, the defendant is allowed to review his discovery for approximately
one hour per day. As such, the parties respectfully propose that the Court adjourn this matter for
60 days, at which time, absent further complications, the parties will be prepared to either propose
a motion schedule or inform the Court that the parties have reached a disposition.
          Case 1:18-cr-00262-VEC Document 48 Filed 09/17/20 Page 2 of 2
        In addition, the Government respectfully requests, with the consent of defense counsel, that
the Court exclude time under the Speedy Trial Act, 18 U.S.C. §§ 3161(h)(6) and (7)(A), until the
date of the next status conference, as the defendant’s co-defendants remain in Colombia pending
extradition, so that defense counsel can continue to review the discovery material and contemplate
potential motions, and due to the COVID-19 pandemic.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     Acting United States Attorney

                                              By:    /s/ Jason A. Richman_____________
                                                     Matthew Laroche
                                                     Jason A. Richman
                                                     Kyle Wirshba
                                                     Assistant United States Attorneys
                                                     (212) 637-2420 / 2589 / 2493

cc:    Margaret M. Shalley, Esq. (by ECF)
